Citation Nr: 9925690	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to assignment of a compensable rating for 
fractured distal phalanx, right index finger (major).

3.  Entitlement to assignment of a compensable rating for a 
fractured right 9th rib.

4.  Entitlement to assignment of a 10 percent rating pursuant 
to 38 C.F.R. § 3.324 for multiple nonservice-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to May 
1979.

This matter arises from a September 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran had peacetime service and there is no 
evidence of an in-service stressor to support a diagnosis of 
PTSD that is related to active duty. 

2.  The veteran's fractured right index finger is 
asymptomatic without limitation of motion or objective 
evidence of pain. 

3.  The veteran's fractured 9th rib is asymptomatic without 
evidence of removal or resection. 

4.  There is no evidence that the veteran's multiple 
noncompensable service-connected disabilities interfere with 
his employability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a compensable disability 
evaluation for a fractured distal right index finger, major, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5225 (1998).
 
3.  The schedular criteria for a compensable disability 
evaluation for a fractured right 9th rib have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (1998).

4.  The criteria for assignment of a 10 percent rating for 
multiple noncompensable service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).   

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  In that regard, a 
well-grounded claim for PTSD must include medical evidence of 
current disability, lay evidence of an inservice stressor, 
and medical evidence of a nexus between service and the 
current PTSD diagnosis.  Gaines v. West, 11 Vet. App 353 
(1998); Cohen v. Brown, 10 Vet. App. 128, 138-139 (1997); 
38 C.F.R. § 3.304(f) (1998).  

The veteran has a current diagnosis of PTSD, and medical 
evidence in the form of a medical opinion linking his PTSD to 
combat service.  However, the Board concludes that his claim 
is not well grounded.  The VA and private medical records 
which reflect diagnoses of PTSD reveal that the veteran's 
PTSD diagnoses arise from his report of stressors experienced 
during 18 months of combat in Vietnam.  His private records 
show diagnoses of PTSD in 1990 and 1996 based upon his report 
of "wartime" experiences.  During his July 1996 VA 
examination, he reported that he suffered stress during his 
combat service and sustained shrapnel wounds but was never 
treated because he served in a classified area.  He reported 
that he witnessed the death of a close friend during a 
classified search and rescue mission in North Vietnam.  He 
repeatedly stated that he was involved in combat while 
stationed in Vietnam, and each PTSD diagnosis is based upon 
his report of combat experiences.  

While the truthfulness of evidence is presumed in determining 
whether a claim is well-grounded, exceptions to this rule 
occur when the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet.App. 19, 21 (1993).  In the 
instant case, the Board finds that the veteran has relayed a 
fictitious account of his military service.  His service 
personnel records reveal that he served with the Air Force as 
a jet engine mechanic from June 1975 to May 1979.  He was 
stationed overseas at Clark Airbase in the Philippines.  

The Vietnam era is considered the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  It begins on August 5, 1964 and ends on May 7, 1975, 
in all other cases.  38 U.S.C.A. § 101(29) (West 1991).  Not 
only did the veteran not serve during the Vietnam era, there 
is no evidence to support that he was ever in Vietnam.  His 
service records indicate that his overseas service took place 
at Clark Airbase in the Philippines.  His service occurred 
during peacetime.  As he neither served during a period of 
war, nor served in Vietnam, there is no factual basis for his 
assertions of combat and related stressors to support a 
diagnosis of PTSD.  Thus, as the veteran's PTSD diagnoses are 
based upon his recitation of combat experiences in Vietnam 
which never occurred, and there is no reference to any in-
service incident that is not related to combat or to a 
credible report, the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  

The United States Court of Appeals for Veterans Claims, 
(Court) has held that an inherently incredible assertion 
cannot serve as credible evidence of an in-service stressor, 
thus in such a claim as this, where there is no evidence of a 
service incurrence, there is no basis for establishing a 
well-grounded claim.  See Samuels v. West 11 Vet. App. 433, 
435-6 (1998). 

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim for service connection 
denied herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Moreover, the Board views its discussion above 
sufficient to inform the veteran that evidence of a credible 
in-service stressor is necessary to complete his application 
for service connection for PTSD.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

II.  Compensable Ratings

The veteran is appealing the original assignment of 
noncompensable disability evaluations following an award of 
service connection, and, as such, the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  After reviewing the claims file, the 
Board further finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of initial ratings, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether assignment of a 
compensable rating is warranted in each instance from the 
effective date of the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

A.  Fractured distal phalanx, right index finger

The veteran was granted service connection for a fractured 
distal phalanx of the right index finger based upon a 
softball injury during service.  The service medical records 
reveal that the veteran sustained a linear fracture to the 
distal tuft of the right index finger in March 1979.  He was 
treated on one occasion and there is no indication that he 
returned for follow-up observation.  His separation 
examination report of April 1979 reflected no complaints or 
clinical abnormalities regarding the right index finger.  

The veteran failed to appear for a scheduled VA examination 
in June 1995, and was assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5225.  This 
diagnostic code assigns a minimum 10 percent rating for 
either favorable or unfavorable ankylosis of the index 
finger.  The veteran appeared for a VA examination in January 
1998 and reported that he was unaware that he had fractured 
his right index finger.  He reported previous injury to the 
middle finger and right little finger, but did not recall a 
fracture of the right index finger.  The physical examination 
revealed no deformity or limitation of motion of the right 
index finger.  An X-ray showed deformity of the fifth 
metacarpal without evidence of any bony abnormality of the 
right index finger.  As there is no medical evidence of any 
limitation of motion of the right index finger, and the 
minimum compensable rating available is for complete 
ankylosis of the index finger, a compensable rating is not 
warranted.  Nor is there objective evidence of painful motion 
or any symptom of functional loss.  Therefore, consideration 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); also see 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

B.  Fractured right 9th rib

The veteran was granted service connection for a fractured 
right 9th rib effective April 1995, based upon an injury 
sustained in a motorcycle accident in September 1978.  As 
previously noted, he failed to appear for a VA examination in 
June 1995.  He was accordingly granted service connection and 
assigned a noncompensable rating.  He appeared for a VA 
examination in February 1998, and offered no complaints or 
pertinent history regarding his fractured rib.  The physical 
examination was negative and an X-ray of the chest showed 
normal heart and lungs with no reference to bony abnormality 
or residual fracture of the ribs.  

The veteran's fractured right rib is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5297, which refers to 
removal or resection of the ribs.  A minimum 10 percent 
rating is assigned for removal of one rib or resection of two 
or more ribs without regeneration.  As is apparent in the 
instant case, there is no medical evidence of any residual 
disability involving the veteran's fractured right 9th rib, 
thus a compensable evaluation is not warranted.  

C.  Assignment of a 10 percent rating for multiple, 
noncompensable, 
service-connected disabilities

The veteran has requested assignment of a compensable 
disability evaluation for multiple, noncompensable, service-
connected disabilities pursuant to 38 C.F.R. 
§ 3.324, which provides that when a veteran suffers from two 
or more separate permanent service connected disabilities, 
all of which are noncompensable, the VA may apply a 10 
percent combined rating for these disabilities if they are of 
such character as to clearly interfere with normal 
employability.  

While the veteran is eligible for assignment of this rating 
as he has several noncompensable service-connected 
disabilities, there is no evidence to suggest any clinical 
symptomatology of the noncompensable disabilities as reviewed 
in the instant case, and there is no evidence to suggest that 
any of the other noncompensable service-connected conditions 
cause interference with his employability.  Therefore, a 10 
percent rating is not warranted pursuant to the provisions of 
38 C.F.R. § 3.324.   

III.  Conclusion

In reviewing the foregoing claims for assignment of 
compensable ratings, the Board finds that there is no 
evidence to show that a compensable rating was warranted at 
any time since the April 1995 effective date of service 
connection.  See Fenderson, supra, at 126.  The Board also 
notes that as there is no evidence of record that is in 
relative equipoise with respect to the compensable rating 
claims, thus, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   

During the pendency of this appeal, in May 1998, the 
veteran's attorney requested additional VA examinations due 
to the alleged inadequacy of the VA examination performed in 
January 1998.  He also requested an advisory medical opinion 
due to the alleged complexity and the inadequacy of the VA 
compensation examination and because the VA "physician did 
not discuss the etiology of the claimed medical conditions."  
The attorney further attempted to appeal the RO's denial of 
his request for additional examination, medical opinion, and 
he requested adequate reasons and bases for the denial of the 
veteran's claims.  

In relevant part, the law governing veterans' benefits and 
the Board of Veterans' 
Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, with regard to the noncompensable 
ratings, where entitlement to compensation has already been 
established and assignment of a compensable rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is no 
indication in the record that additional medical evaluation 
is necessary.  The Board finds that the veteran was 
adequately examined in January 1998, particularly in light of 
his absence of complaint and the examiner's failure to find 
evidence of clinical symptomatology associated with either of 
the service-connected conditions on appeal.  Therefore, the 
Board finds that the examination is sufficient for rating 
purposes.  Furthermore, neither the veteran nor his 
representative has alleged in what manner the evidence is of 
such medical complexity or controversy so as to warrant an 
advisory medical opinion, and in the judgment of the 
undersigned, the issues are neither complex nor controversial 
so as to warrant any additional development.

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claim of 
entitlement to service connection; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a compensable rating for a fractured distal 
phalanx, right index finger (major), and for a fractured 
right 9th rib, and entitlement to assignment of a 10 percent 
rating pursuant to 38 C.F.R. § 3.324 for multiple nonservice-
connected disabilities is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

